Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Judson Witham appeals the district court’s order dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012), his civil complaint in which he asserted claims against various New York individuals and entities arising out of their construction, operation, and maintenance of dams, resulting in the destruction of lakes and land, including Witham’s family’s property and marina. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Witham v. DEC New York State, No. 5:17-cv-00171-BO (E.D.N.C. May 31, 2017). We deny Witham’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED